      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 1 of 31



 1   Richard M. Heimann (063607)
     rheimann@lchb.com
 2   Katherine C. Lubin (259826)
     kbenson@lchb.com
 3   Michael K. Sheen (288284)
     msheen@lchb.com
 4   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 5   San Francisco, CA 94111-3339
     Telephone: (415) 956-1000
 6   Facsimile: (415) 956-1008
     Attorneys for Co-Lead Plaintiff Fire & Police Pension
 7   Association of Colorado and Co-Lead Counsel
 8   Maya Saxena (Pro hac vice)
     msaxena@saxenawhite.com
 9   Joseph E. White, III (Pro hac vice)
     jwhite@saxenawhite.com
10   Lester R. Hooker (241590)
     lhooker@saxenawhite.com
11   SAXENA WHITE P.A.
     150 East Palmetto Park Road, Suite 600
12   Boca Raton, FL 33432
     Telephone: (561) 394-3399
13   Facsimile: (561) 394-3382
14
     Attorneys for Co-Lead Plaintiff The City of Birmingham
15   Retirement and Relief System and Co-Lead Counsel

16   [Additional Counsel on Signature Page]
17

18                               UNITED STATES DISTRICT COURT
19                            NORTHERN DISTRICT OF CALIFORNIA
20
                                                      Lead Case No. 3:16-cv-05541-JST
21   IN RE WELLS FARGO & COMPANY
     SHAREHOLDER DERIVATIVE                           CO-LEAD PLAINTIFFS’ NOTICE OF
22   LITIGATION                                       MOTION AND MOTION FOR FINAL
23                                                    APPROVAL OF SETTLEMENT

24   This Document Relates to:                        Date: August 1, 2019
                                                      Time: 2:00 P.M.
25   ALL ACTIONS.                                     The Honorable Jon S. Tigar
                                                      Courtroom 9, 19th Floor
26

27

28
                                                                   NOTICE OF MOTION AND MOTION FOR
                                                                     FINAL APPROVAL OF SETTLEMENT
                                                                                     3:16-CV-05541-JST
       Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 2 of 31



 1                                                    TABLE OF CONTENTS
 2                                                                                                                                      Page
 3   NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF SETTLEMENT ............ 1
     STATEMENT OF ISSUE TO BE DECIDED ................................................................................ 2
 4
     MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 2
 5   I.   INTRODUCTION .............................................................................................................. 2
 6   II.  OVERVIEW OF THE ACTION ........................................................................................ 5
          A.    Co-Lead Plaintiffs Demonstrate Demand Futility And The Court Upholds
 7              The Majority Of Their Claims Against Defendants. ............................................... 5
 8        B.    Co-Lead Plaintiffs Engaged In Extensive Discovery to Substantiate Their
                Claims. .................................................................................................................... 6
 9        C.    Co-Lead Plaintiffs Consolidated This Litigation In This Court To Prevent
                Inconsistent Outcomes. ........................................................................................... 6
10
          D.    Resolution Of The Action, Preliminary Approval, and Notice Plan....................... 6
11   III. SETTLEMENT TERMS..................................................................................................... 7
12   IV.  LEGAL STANDARD ....................................................................................................... 10
     V.   THE PROPOSED SETTLEMENT MERITS FINAL APPROVAL ................................ 12
13
          A.    The Stage of the Proceedings and Co-Lead Plaintiffs’ and Co-Lead
14              Counsel’s Vigorous Prosecution of this Action Supports Final Approval ........... 12
          B.    The Settlement Results from Arm’s-Length Negotiations Overseen by
15              Independent, Renowned Mediators....................................................................... 13
16        C.    The Settlement Weighs the Strength of Co-Lead Plaintiffs’ Claims with the
                Substantial Risks of Continuing Litigation ........................................................... 15
17        D.    The Historic Settlement Amount Confers Substantial Benefit to Wells
                Fargo and its Shareholders .................................................................................... 19
18
          E.    The Experience and Views of Lead Counsel Weigh in Favor of Granting
19              Final Approval ...................................................................................................... 22
          F.    After A Robust Court-Approved Notice Plan, Wells Fargo Shareholders
20              Overwhelmingly Favor Final Approval of the Settlement .................................... 23
21   CONCLUSION ............................................................................................................................. 24

22

23

24

25

26

27

28
                                                                                                  NOTICE OF MOTION AND MOTION FOR
                                                                       -i-                          FINAL APPROVAL OF SETTLEMENT
                                                                                                                    3:16-CV-05541-JST
       Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 3 of 31



 1                                                TABLE OF AUTHORITIES
                                                        (continued)
 2                                                                                                                                   Page
 3   Cases
 4   Alaska Elec. Pension Fund v. Brown,
        941 A.2d 1011 (Del. 2007) ........................................................................................................ 21
 5   Basaraba v. Greenberg,
        2014 WL 12591677 (C.D. Cal. Nov. 10, 2014) ......................................................................... 18
 6
     Cicero v. DirecTV, Inc.,
 7      2010 WL 2991486 (C.D. Cal. July 27, 2010) ............................................................................ 13
     Hanlon v. Chrysler Corp.,
 8      150 F.3d 1011 (9th Cir. 1998).................................................................................. 12, 14, 15, 22
 9   HCL Partners Ltd. P’ship v. Leap Wireless Int’l, Inc.,
        2010 WL 4027632 (S.D. Cal. Oct. 14, 2010) ............................................................................ 14
10   Hefler v. Wells Fargo & Co.,
        2018 WL 4207245 (N.D. Cal. Sept. 4, 2018) ............................................................................ 14
11
     Hefler v. Wells Fargo & Co.,
12      No. 16-CV-05479-JST, 2018 WL 6619983
        (N.D. Cal. Dec. 18, 2018) ........................................................................................ 13, 15, 22, 24
13   In re Atmel Corp. Derivative Litig.,
        2010 WL 9525643 (N.D. Cal. Mar. 31, 2010) ........................................................................... 11
14
     In re Bank of Am. Corp. Sec., Derivative & ERISA Litig.,
15      No. 09-md-2058 (S.D.N.Y.) ...................................................................................................... 23
     In re Broadcom Corp. Derivative Litig.,
16      No. C-06-3252 R (CWx) (C.D. Cal.) ......................................................................................... 23
17   In re Galena Biopharma, Inc. Derivative Litig.,
        2016 WL 10840600 (D. Or. June 24, 2016) .............................................................................. 19
18   In re Heritage Bond Litig.,
        2005 WL 1594403 (C.D. Cal. June 10, 2005) ........................................................................... 15
19
     In re Hewlett-Packard Co. S’holder Derivative Litig.,
20      716 F. App’x 603 (9th Cir. 2017) ........................................................................................ 11, 20
     In re Mego Fin. Corp. Sec. Litig.,
21      213 F.3d 454 (9th Cir. 2000)...................................................................................................... 12
22   In re MRV Commc’ns Derivative Litig.,
        2013 WL 2897874 (C.D. Cal. June 6, 2013) ....................................................................... 14, 22
23   In re NVIDIA Corp. Derivative Litig.,
        2008 WL 5382544 (N.D. Cal. Dec. 22, 2008) ..................................................................... 10, 21
24
     In re OSI Sys., Inc. Derivative Litig.,
25      2017 WL 5642304 (C.D. Cal. May 2, 2017) ....................................................................... 11, 24
     In re Pac. Enter. Sec. Litig.,
26      47 F.3d 373 (9th Cir. 1995).................................................................................................. 11, 17
27   In re Volkswagen “Clean Diesel” Mkt’g, Sales Practices & Prods. Liab. Litig.,
        No. 3:15-md-02672-CRB (N.D. Cal.)........................................................................................ 23
28
                                                                                                NOTICE OF MOTION AND MOTION FOR
                                                                    - ii -                        FINAL APPROVAL OF SETTLEMENT
                                                                                                                  3:16-CV-05541-JST
       Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 4 of 31



 1                                                   TABLE OF AUTHORITIES
                                                           (continued)
 2                                                                                                                                           Page
 3   In re Wilmington Tr. Sec. Litig.,
        Master File No. 10-cv-00990-ER (D. Del.) ............................................................................... 23
 4   Lloyd v. Gupta,
        2016 WL 3951652 (N.D. Cal. July 22, 2016) ............................................................................ 11
 5
     Maher v. Zapata Corp.,
 6      714 F.2d 436 (5th Cir. 1983)...................................................................................................... 17
     Mohammed v. Ells,
 7      2014 WL 4212687 (D. Colo. Aug. 26, 2014) ............................................................................ 21
 8   MWS Wire Indus., Inc. v. Cal. Fine Wire Co.,
        797 F.2d 799 (9th Cir. 1986)...................................................................................................... 10
 9   Officers for Justice v. Civil Service Com’n of City and Cty. of San Francisco,
        688 F.2d 615 (9th Cir. 1982)...................................................................................................... 11
10
     Polk v. Good,
11      507 A.2d 531 (Del. 1986) .................................................................................................... 11, 21
     Rosenbloom v. Pyott,
12      765 F.3d 1137 (9th Cir. 2014).................................................................................................... 16
13   Schimmel v. Goldman,
        57 F.R.D. 481 (S.D.N.Y. 1973) ................................................................................................. 17
14   Shlensky v. Dorsey,
        574 F.2d 131 (3d Cir. 1978) ....................................................................................................... 11
15
     Staton v. Boeing Co.,
16      327 F.3d 938 (9th Cir. 2003)...................................................................................................... 12
     Stewart v. Applied Materials, Inc.,
17      2017 WL 3670711 (N.D. Cal. Aug. 25, 2017)........................................................................... 23
18   Stone v. Ritter,
        911 A.2d 362 (Del. 2006) .......................................................................................................... 16
19   Sved v. Chadwick,
        783 F. Supp. 2d 851 (N.D. Tex. 2009)....................................................................................... 21
20
     United Nat’l Ret. Fund v. Watts,
21      2005 WL 2877899 (D.N.J. Oct. 28, 2005) ................................................................................. 21
     Rules
22
     Fed. R. Civ. P. 23 ........................................................................................................................... 15
23   Fed. R. Civ. P. 23.1 ........................................................................................................................ 10
24   Other Authorities
     “Largest Derivative Lawsuit Settlements,” The D&O Diary,
25      https://www.dandodiary.com/2014/12/articles/shareholders-derivative-litigation/largest-
        derivative-lawsuit-settlements/ .................................................................................................. 22
26
     “Wells Fargo – Transforming for the Future,” (March 2019),
27      https://www08.wellsfargomedia.com/assets/pdf/about/investor-
        relations/presentations/2019/proxy-presentation.pdf ................................................................. 19
28
                                                                                                      NOTICE OF MOTION AND MOTION FOR
                                                                        - iii -                         FINAL APPROVAL OF SETTLEMENT
                                                                                                                        3:16-CV-05541-JST
       Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 5 of 31



 1                                                 TABLE OF AUTHORITIES
                                                         (continued)
 2                                                                                                                                    Page
 3   Laarni T. Bulan et al., Cornerstone Research,
       Securities Class Action Settlements, 2018 Review & Analysis (2019) ...................................... 22
 4   News Release, Wells Fargo & Co. (Jan. 12, 2018),
       https://www08.wellsfargomedia.com/assets/pdf/about/investor-relations/earnings/fourth-
 5     quarter-2017-earnings.pdf .......................................................................................................... 18
 6   Stefan Boettrich & Svetlana Starykh, NERA Economic Consulting,
       Recent Trends in Securities Class Action Litigation: 2018 Full-Year Review (2019)............... 22
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                NOTICE OF MOTION AND MOTION FOR
                                                                    - iv -                        FINAL APPROVAL OF SETTLEMENT
                                                                                                                  3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 6 of 31



 1     NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF SETTLEMENT
 2          PLEASE TAKE NOTICE that, pursuant to Rule 23.1 of the Federal Rules of Civil
 3   Procedure and the Court’s Order Granting Preliminary Approval of Derivative Action Settlement
 4   (the “PA Order,” Dkt. 274), on August 1, 2019, at 2:00 p.m., Court-appointed co-lead plaintiffs
 5   the Fire and Police Pension Association of Colorado (“FPPA”) and the City of Birmingham
 6   Retirement and Relief System (“Birmingham”) (together, “Co-Lead Plaintiffs” or “Plaintiffs”),
 7   will move the Court, before the Honorable Jon S. Tigar, for entry of a Judgment granting final
 8   approval of the proposed settlement of this Action. The grounds for this motion are that the
 9   proposed Settlement is fair, reasonable and adequate. This motion is supported by the
10   (1) accompanying Memorandum of Points and Authorities; (2) the accompanying Supplemental
11   Joint Declaration of Richard M. Heimann and Joseph E. White, III (“Supp. Joint Decl.”);
12   (3) Declaration of Sean A. Petterson (“Petterson Decl.”); (4) Declarations of Richard M.
13   Heimann of Lieff Cabraser (“Lieff Cabraser Decl.”), Joseph E. White, III of Saxena White
14   (“Saxena White Decl.”), Daniella Quitt of Glancy Prongay & Murray LLP (“Glancy Decl.”),
15   Shane P. Sanders of Robbins Arroyo LLP (“Robbins Arroyo Decl.”), and Bruce E. Jameson of
16   Prickett, Jones & Elliott, P.A. (“Prickett Jones Decl.”), and accompanying exhibits;
17   (5) Declaration of Daniel B. Rehns of Hach Rose Schirripa & Cheverie LLP (“Hach Rose Decl.”),
18   and exhibits; (6) Declarations of Professor Brian T. Fitzpatrick (“Fitzpatrick Decl.”) and
19   Professor Jeffrey N. Gordon (“Gordon Decl.”); (7) Declarations of Kevin B. Lindahl of FPPA
20   (“FPPA Decl.”) and James D. Love of Birmingham (“Birmingham Decl.”); (8) previously
21   submitted Declarations of Hon. Daniel Weinstein (Ret.) (Dkt. 270-3) (“Weinstein Decl.”) and
22   Professor Michael A. Santoro (Dkt. 270-4) (“Santoro Decl.”); and (9) all other prior pleadings
23   and papers in this Action; arguments of counsel; and such additional information or argument as
24   may be required or considered by the Court. Pursuant to Local Rule 7-2(c), a proposed order
25   granting this motion will be submitted with Co-Lead Counsel’s reply on July 25, 2019, after the
26   deadline for objections.
27

28
                                                                        NOTICE OF MOTION AND MOTION FOR
                                                   -1-                    FINAL APPROVAL OF SETTLEMENT
                                                                                          3:16-CV-05541-JST
          Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 7 of 31



 1            A proposed Judgment and Order of Dismissal approving the Settlement will be submitted
 2   with Co-Lead Plaintiffs’ reply submission on July 25, 2019, after the July 11, 2019 deadline for
 3   objections to the Settlement has passed.
 4                              STATEMENT OF ISSUE TO BE DECIDED
 5            1.     Whether the Court should grant final approval of the proposed Settlement as fair,
 6   reasonable and adequate.
 7                        MEMORANDUM OF POINTS AND AUTHORITIES1
 8   I.       INTRODUCTION
 9            The Settlement of this Action is the culmination of more than two years of hard-fought
10   litigation on one of “the most difficult legal theories in corporate law.” The Settlement is
11   comprised of two categories of benefits to the Company: first, a $240 million cash payment from
12   Defendants’ insurers—representing the largest insurance-funded monetary component of any
13   shareholder derivative settlement by over $100 million; and second, corporate governance
14   reforms and compensation forfeitures and reductions that conferred a substantial benefit to Wells
15   Fargo. On May 14, 2019, the Court granted preliminary approval of the Settlement, preliminarily
16   determining that the Settlement was fair, adequate and reasonable, and approving the Parties’
17   proposed Notice Plan. Dkt. 274 (the “PA Order”). After complying with the Court-approved
18   Notice Plan, Co-Lead Plaintiffs now respectfully request that the Court grant final approval of the
19   Settlement as fair, adequate and reasonable. Final approval of the Settlement is appropriate in
20   light of the following factors:
21            First, the $240 million insurance cash payment to the Company is unprecedented for
22   several reasons. It is the second largest monetary recovery ever obtained in a derivative action
23   settlement and the largest insurer-funded cash settlement in history, exceeding the second-place
24   settlement by more than $100 million. It is also the largest settlement of an action predicated on
25   establishing the especially difficult Caremark standard. The $240 million cash payment by the
     1
26      Unless otherwise noted, capitalized terms generally retain their meanings from the Settlement,
     except that for purposes of this motion, “Plaintiffs’ Counsel” refers to Co-Lead Counsel, Glancy,
27   Robbins Arroyo, and Prickett Jones, and “Defendants” refers collectively to the individuals
     referenced in the Stipulation as the Officer Defendants and the Director Defendants; all emphasis
28   is added; and all internal citations and quotation marks have been omitted.
                                                                        NOTICE OF MOTION AND MOTION FOR
                                                    -2-                   FINAL APPROVAL OF SETTLEMENT
                                                                                          3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 8 of 31



 1   Company’s insurers represents a recovery of between 6.9 and 21.8 percent of estimated maximum
 2   recoverable damages—well in excess of settlement recoveries obtained even in similarly sized
 3   securities class actions. Indeed, the Court has already explained that “the insurer-funded payment
 4   alone puts the Settlement within the range of possible approval.” PA Order at 10.
 5          Second, Wells Fargo has acknowledged that the facts alleged in the Action were
 6   significant factors taken into account by the Company and its Board of Directors in implementing
 7   compensation forfeitures and reductions and a series of corporate governance reforms.
 8   Specifically, the Board reduced compensation for several senior officers and required others
 9   (including Defendants Stumpf and Tolstedt) to forfeit past compensation, for a total of $122.5
10   million (the “Clawbacks”). In addition, Wells Fargo also adopted corporate governance reforms,
11   including: (i) new oversight responsibilities and amended charters for Committees charged with
12   risk management and legal compliance; (ii) the appointment of a new group of independent
13   directors and an overhaul of top management; (iii) reforms to bolster Board independence and
14   create critical distance from management; and (iv) the alignment of economic incentives with risk
15   mitigation, good governance, and long-term sustainability (the “Reforms”). See Dkt. 270-1.
16   These initiatives implemented by Wells Fargo follow and respond to specific proposals requested
17   by Plaintiffs during the pendency of the litigation and the negotiations that culminated in the
18   Settlement. Indeed, Plaintiffs’ corporate governance expert has opined that the Reforms and
19   Clawbacks are “extraordinarily important” whose value may “exceed[] even a substantial out-of-
20   pocket recovery.” Gordon Decl. ¶ 20. The Parties and the Mediator have agreed that the
21   Reforms and Clawbacks conferred a substantial benefit to Wells Fargo conservatively valued at
22   $80 million, for a total Settlement value of $320 million.
23          Third, this Action entailed significant risks with respect to liability, damages, and
24   protecting this Court’s favorable rulings against collateral attack. Derivative lawsuits are rarely
25   successful. To satisfy the exacting standard for establishing the Director Defendants’ liability
26   under a “director oversight” theory, Plaintiffs would have to prove those Defendants (i) had actual
27   or constructive knowledge of the misconduct, and (ii) failed to act in the face of a known duty to
28   act, thereby demonstrating conscious disregard for their responsibilities—in effect, that the
                                                                         NOTICE OF MOTION AND MOTION FOR
                                                    -3-                    FINAL APPROVAL OF SETTLEMENT
                                                                                           3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 9 of 31



 1   Defendants utterly failed to monitor or act at all. Throughout this litigation, Defendants set forth
 2   numerous arguments against a finding of liability that jeopardized success at summary judgment
 3   and trial, including the fact that the Board took numerous actions and implemented various
 4   initiatives during the Relevant Period to address the Improper Sales Practices.
 5          But even if Plaintiffs established liability at trial, proving damages would be equally if not
 6   more difficult. First, Defendants asserted that the $1.1 billion in “out-of-pocket” damages Wells
 7   Fargo suffered due to fines, penalties and costs were not proximately caused by the misconduct at
 8   issue in the Action, and that they instead related to settlements of alleged misconduct that took
 9   place before the alleged Relevant Period, were attributable to misconduct distinct from the
10   Improper Sales Practices, or were part of Wells Fargo’s ongoing course of business. Second, the
11   $1.4 to $2.4 billion in lost income Plaintiffs asserted was suffered as a result of Defendants
12   breaches is inherently speculative and difficult to prove. Finally, even if Plaintiffs could prove
13   that lost business, they would be required to specifically tie such damages to Defendants’
14   misconduct, as opposed to other potential causes including general market effects or the
15   independent conduct of employees unrelated to Defendants’ fiduciary duties. As the Court
16   explained, Plaintiffs faced “particular difficulties” in establishing this “larger category of lost
17   income damages.” PA Order at 11.
18          Fourth, the Settlement resulted from years of diligent and complex work by Co-Lead
19   Plaintiffs and Co-Lead Counsel. Plaintiffs conducted thorough investigation of the claims to
20   substantiate them and ensure demand futility was adequately pled. Plaintiffs litigated not just in
21   this forum but also in California State Court and Delaware Chancery Court to protect
22   shareholders’ interests from collateral attack. Later, Plaintiffs consulted with a string of experts
23   in the areas specific to this lawsuit, including corporate governance, banking regulation, insurance
24   coverage, and damages. And they engaged in extensive document discovery and prepared to take
25   more than 40 fact witness depositions, had the case not settled.
26          Indeed, before settling in December 2018, Co-Lead Plaintiffs rejected several
27   opportunities to settle the case at an earlier stage of the litigation, and instead pressed on with
28   their litigation efforts. Those efforts culminated in an intensive mediation process in 2018
                                                                          NOTICE OF MOTION AND MOTION FOR
                                                     -4-                    FINAL APPROVAL OF SETTLEMENT
                                                                                            3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 10 of 31



 1   overseen by the Honorable Daniel Weinstein (Ret.), a former judge and highly respected mediator,
 2   and Jed Melnick, Esq., who brought valuable experience in securities and derivative actions. In
 3   all, the Parties participated in seven in-person, bi-coastal mediation sessions; prepared and
 4   exchanged at least five rounds of written submissions addressing legal and factual disputes; made
 5   numerous, detailed presentations on liability and damages; communicated extensively with the
 6   mediators; and negotiated directly with each other. This Settlement is, in short, the product of
 7   hard-fought, ably overseen negotiations between well-informed counsel.
 8           The Settlement is fair, reasonable and adequate. It should be approved.
 9   II.     OVERVIEW OF THE ACTION
10           A.      Co-Lead Plaintiffs Demonstrate Demand Futility And The Court Upholds
                     The Majority Of Their Claims Against Defendants.
11

12           The Court appointed Co-Lead Plaintiffs and Co-Lead Counsel on January 12, 2017. Dkt.
13   70. On February 24, 2017, Co-Lead Plaintiffs filed their Consolidated Amended Verified
14   Stockholder Derivative Complaint (the “Amended Complaint”). Dkt. 83. The Action alleges
15   that, from January 2011, Defendants knew or consciously disregarded that the Company’s
16   employees were illicitly creating millions of customer accounts without those customers’
17   knowledge or consent.
18           On March 17, 2017, Wells Fargo, joined by the Individual Defendants, moved to dismiss
19   for failure to plead demand futility, federal securities claims, or a breach of fiduciary duty. Dkt.
20   Nos. 99-102, 107, 108, 110. After briefing and oral argument, on May 4, 2017 the Court largely
21   denied Wells Fargo’s motion based on “[t]he extensive and detailed allegations in the complaint.”
22   Dkt. 129. In doing so, the Court highlighted particular “red flags” that “collectively . . .
23   support[ed] an inference that a majority of the Director Defendants consciously disregarded their
24   fiduciary duties despite knowledge regarding widespread illegal account-creation activities,
25   and . . . that there is a substantial likelihood of director oversight liability.” Id. at 24. On June 5,
26   2017, the Individual Defendants filed a series of motions to dismiss for failure to state a claim,
27   which were heard by this Court on August 14, 2017 and substantially denied on October 4, 2017.
28   Dkt. Nos. 139-141, 143-145, 174.
                                                                           NOTICE OF MOTION AND MOTION FOR
                                                      -5-                    FINAL APPROVAL OF SETTLEMENT
                                                                                             3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 11 of 31



 1          B.      Co-Lead Plaintiffs Engaged In Extensive Discovery to Substantiate Their
                    Claims.
 2

 3          The parties engaged in fact discovery for over a year. Co-Lead Plaintiffs sought discovery

 4   from Wells Fargo, each of the 20 individual defendants, as well as third parties. That discovery

 5   included extensive meet and confer over the adequacy of Defendants’ discovery responses and

 6   the scope of Defendants’ and Wells Fargo’s productions. Co-Lead Plaintiffs also engaged in

 7   discovery with non-party regulatory agencies including the Federal Reserve, the Office of the

 8   Comptroller of the Currency, and the Consumer Financial Protection Bureau. Co-Lead Plaintiffs

 9   obtained and analyzed more than 3.5 million pages of documents and prepared for over 40

10   depositions of Defendants and relevant fact witnesses.

11          C.      Co-Lead Plaintiffs Consolidated This Litigation In This Court To Prevent
                    Inconsistent Outcomes.
12

13          Simultaneously, following the issuance of the Demand Futility Order and the 12(b)(6)

14   Order, Co-Lead Plaintiffs undertook a comprehensive nationwide effort to coordinate related

15   derivative actions in order to preserve their standing to pursue claims on behalf of the Company,

16   avoid unnecessary and duplicative efforts, and prevent inconsistent outcomes in those

17   proceedings. First, Co-Lead Plaintiffs successfully sought to stay or dismiss similar claims in

18   concurrently pending actions in California and Delaware state courts. Doing so ensured that

19   potentially adverse determinations in those cases would not have collateral estoppel effects in this

20   Court, which represented a particularly heightened risk as the parallel California state action was

21   twice dismissed on the pleadings. Second, Co-Lead Plaintiffs moved to relate or consolidate

22   similar derivative actions in this Court, to ensure that all derivative claims related to the Improper

23   Sales Practices would be adjudicated through a single action. See Dkt. Nos. 204, 228, 243. Co-

24   Lead Plaintiffs thereby saved the Company from unnecessary and substantial litigation expenses.

25          D.      Resolution Of The Action, Preliminary Approval, and Notice Plan.
26          The Parties engaged in an extensive settlement and mediation process, including three in-

27   person sessions in August and September 2017, which did not result in a resolution. After

28   continued litigation and discovery, the Parties engaged in four day-long mediation sessions under
                                                                         NOTICE OF MOTION AND MOTION FOR
                                                     -6-                   FINAL APPROVAL OF SETTLEMENT
                                                                                           3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 12 of 31



 1   the supervision of Judge Daniel Weinstein (Ret.) and Jed Melnick in the fall of 2018. Dkt. 270-3.
 2   On December 12, 2018, the Parties accepted Judge Weinstein’s mediator’s proposal, and
 3   thereafter negotiated the specific terms of the Settlement.
 4          Based on Co-Lead Plaintiffs’ direct oversight of the prosecution of this matter and with
 5   the advice of Co-Lead Counsel, Co-Lead Plaintiffs agreed to settle the claims in the Action
 6   pursuant to the terms and provisions of the Stipulation, discussed below, after considering (a) the
 7   very substantial financial benefit that Wells Fargo will receive under the proposed Settlement;
 8   (b) the significant Clawbacks and Reforms that Wells Fargo has implemented as part of the
 9   proposed Settlement; (c) the significant risks of continued litigation and trial; and (d) the
10   desirability of consummating the Settlement as provided by the terms of the Stipulation.
11          On February 28, 2019, Co-Lead Plaintiffs moved for preliminary approval. Dkt. 270. On
12   April 2, 2019, Plaintiffs filed a supplemental brief in further support of the preliminary approval
13   of the Settlement. Dkt. 272. On May 14, 2019, the Court entered the Preliminary Approval
14   Order. Thereafter, and pursuant to the Court-approved Notice Plan, the notice was published in
15   several major newspapers and Wells Fargo filed a Form 8-K with the SEC on May 20, 2019.
16   Notice was also published on Wells Fargo’s website, via a national newswire service by Co-Lead
17   Plaintiffs, and on an additional website created by Co-Lead Plaintiffs specifically for the purpose
18   of providing notice to shareholders. Notice was also posted on the websites of Co-Lead
19   Counsel—Lieff Cabraser and Saxena White.
20          Pursuant to the Preliminary Approval Order, the deadline for objections to the Settlement
21   is July 11, 2019. Plaintiffs will file their reply brief on July 25, 2019. The Court has set a
22   Fairness Hearing for August 1, 2019, at 2:00 P.M.
23   III.   SETTLEMENT TERMS
24          The Settlement has two basic components:
25          First, Wells Fargo will receive a $240 million cash payment, representing 48 percent of
26   the $500 million limit of the D&O insurance available to satisfy a judgment—the most realistic
27   and significant source of recovery in the Action. Dkt. 272 at 2.
28
                                                                          NOTICE OF MOTION AND MOTION FOR
                                                     -7-                    FINAL APPROVAL OF SETTLEMENT
                                                                                            3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 13 of 31



 1          Second, Wells Fargo has implemented numerous important Reforms, for which Wells
 2   Fargo and Defendants agree and acknowledge that facts alleged in Co-Lead Plaintiffs’ Complaint
 3   were “significant factors” in the determination to undertake those remedial actions. Several of
 4   these corporate governance changes were implemented in direct response to Co-Lead Plaintiffs
 5   proposing them to Wells Fargo in the August and September 2017 mediations. See Dkt. 270-1,
 6   Ex. A.; Gordon Decl. These Reforms include:
 7          •   The Company has updated Board reporting structures, including committee charters,
                in the wake of the Improper Sales Practices issues to include the type of reporting
 8              contemplated by Co-Lead Plaintiffs’ proposals, including reporting in executive
                sessions;
 9
            •   Since 2017, nine directors have departed, and seven new directors have joined the
10              Board (in the Parties’ prior mediation sessions in 2017, Co-Lead Plaintiffs requested
                the resignation of five directors, all of whom subsequently left the Board);
11
            •   The Company has ended product sales goals for retail banking team members in
12              branches and call centers, and implemented new compensation and performance
                management programs in the Community Bank focused on the customer experience;
13
            •   The Company has and continues to formalize its training programs for directors,
14              including training and onboarding for new directors, and has documented those
                processes and training plans in writing;
15
            •   The Company and the Board enhanced oversight of risk, including conduct risk and
16              compliance risk, by, among other things, strengthening and enhancing the Company’s
                Board approved risk management framework and emphasizing the role of risk
17              management when setting corporate strategy and by further rationalizing and
                integrating certain risk management organizational, governance, and reporting
18              practices; and
19          •   The Company has implemented numerous new controls and enhanced many existing
                controls and customer feedback mechanisms (e.g., customer alerts and “mystery
20              shopper” programs) to help ensure that account activity is authorized.
21          The Reforms included in the Settlement were specifically designed both to address and to
22   prevent weaknesses in internal controls covered by the Action, including those relating to the
23   Company’s retail sales practices. Indeed, as Professor Michael A. Santoro, an expert on
24   corporate governance, explains, “the Corporate Governance Reforms will help to detect, prevent,
25   and mitigate the types of illegal and unethical activities that have been alleged to be at the heart of
26   this litigation, including those that directly affect consumers in Wells Fargo’s Community
27   Banking business unit.” Dkt. 270-4 at 2. He further opines that given the substantial value
28   inherent in preventing misconduct that could result in billions of dollars of damages to Wells
                                                                          NOTICE OF MOTION AND MOTION FOR
                                                     -8-                    FINAL APPROVAL OF SETTLEMENT
                                                                                            3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 14 of 31



 1   Fargo and its shareholders, “the $20 million value the settling parties ascribe to the Corporate
 2   Governance Reforms is eminently reasonable.” Id. at 14.
 3          Similarly, Professor Gordon also determined that the prevention of similar misconduct
 4   from occurring in the future manifests the inherent value of the Reforms: “The test of the
 5   Reforms is whether they will substantially reduce the likelihood of a recurrence of serious
 6   compliance issues as exemplified by the Improper Sales Practices. . . . Reforms that reduced even
 7   a small recurrence risk by a meaningful amount would generate substantial value.” Gordon Decl.
 8   ¶¶ 21, 23; see also id. ¶ 20 (“Thus in my opinion the $20 million attributed to Co-Lead Plaintiffs
 9   in the proposed Settlement is well within the range of value-creation-in-fact, perhaps even at the
10   low end.”).
11          The Clawbacks, totaling $122.5 million, were appropriate remedial steps to address the
12   Improper Sales Practices. Dkt. 270-1 at 48. As Professor Gordon noted, “the Clawbacks transmit
13   an important governance message: there will be significant financial penalties for failure to assure
14   that the Company operates in a lawful way. . . . This effort to force employees to internalize the
15   costs of compliance failures is an important governance step.” Gordon Decl. ¶ 27. Wells Fargo
16   acknowledged that facts alleged in the Action were a significant factor in the Board’s
17   determination to undertake the aforementioned personnel and compensation actions, and the
18   Parties agreed that Plaintiffs’ efforts related thereto conferred a value to Wells Fargo of $60
19   million. Dkt. 270-1 at 48.
20          The Settlement provides that Co-Lead Plaintiffs will release, on behalf of Wells Fargo, all
21   claims related to the Improper Sales Practices, including all claims arising from the facts alleged
22   in the Action or any of the related state court actions. Dkt. 270-1 at ¶¶ 25-27, 37-38. It also
23   provides for the release of claims against the defendants named in the related state court actions,
24   including certain other current or former directors, and American Express. Id.
25          Only after agreeing to these terms did the parties discuss Co-Lead Counsel’s fee: Wells
26   Fargo separately negotiated and agree to pay attorneys’ fees totaling $68 million to Co-Lead
27   Counsel (with no recovery of associated litigation expenses). See Dkt. 270-1 at 21. Wells Fargo
28   agreed to these fees based on its own independent assessment of the monetary and non-monetary
                                                                         NOTICE OF MOTION AND MOTION FOR
                                                    -9-                    FINAL APPROVAL OF SETTLEMENT
                                                                                           3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 15 of 31



 1   value of the Settlement benefits to the Company. See Dkt. 270-1 at 66; Dkt. 270-3 at 6 (“stating
 2   that the requested fee award “was agreed to by Wells Fargo” and “is fair and reasonable in light
 3   of the substantial benefit conferred upon Wells Fargo and the effort expended by Co-Lead
 4   Counsel in achieving it”).
 5           Wells Fargo and its Board have approved the Settlement, including the monetary relief,
 6   Reforms, Clawbacks and attorneys’ fees, and concluded that the Settlement of the Action under
 7   the terms set forth in the Stipulation was in the best interests of the Company and conferred a
 8   substantial benefit to Wells Fargo—an acknowledgment that underscores that the Settlement is
 9   fair, reasonable and adequate. See Fitzpatrick Decl. ¶ 28 (“Wells Fargo has conceded that these
10   benefits were caused in ‘significant’ part by this litigation. This concession can only decrease
11   Wells Fargo’s take from this settlement by increasing class counsel’s fee percentage. Thus,
12   unlike the class action situation where a defendant might be indifferent over what the fee
13   percentage is and feel free to make all sorts of statements to facilitate settlement, I put more
14   credence in Wells Fargo’s concession in a derivative action as it comes with a substantial
15   financial price.”).
16   IV.     LEGAL STANDARD
17           Ninth Circuit jurisprudence reflects a strong public policy in favor of settlement. See In re
18   NVIDIA Corp. Derivative Litig., 2008 WL 5382544, at *2 (N.D. Cal. Dec. 22, 2008) (citing MWS
19   Wire Indus., Inc. v. Cal. Fine Wire Co., 797 F.2d 799, 802 (9th Cir. 1986)). This general
20   principle is especially true in the context of shareholder derivative actions, which are “notoriously
21   difficult and unpredictable” and where “settlements are favored.” Id.
22           A derivative action “may be settled, voluntarily dismissed, or compromised only with the
23   court’s approval.” Fed. R. Civ. P. 23.1(c). While it exercises its “sound discretion” in evaluating
24   a settlement, “the court’s intrusion upon what is otherwise a private consensual agreement
25   negotiated between the parties to a lawsuit must be limited to the extent necessary to reach a
26   reasoned judgment that the agreement is not the product of fraud or overreaching by, or collusion
27   between, the negotiating parties, and that the settlement, taken as a whole, is fair, reasonable and
28   adequate to all concerned.” Officers for Justice v. Civil Service Com’n of City and Cty. of San
                                                                         NOTICE OF MOTION AND MOTION FOR
                                                    - 10 -                 FINAL APPROVAL OF SETTLEMENT
                                                                                           3:16-CV-05541-JST
         Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 16 of 31



 1   Francisco, 688 F.2d 615, 625 (9th Cir. 1982); see also In re Pac. Enter. Sec. Litig., 47 F.3d 373,
 2   377-78 (9th Cir. 1995) (affirming ruling that shareholder derivative settlement was “‘fair,
 3   reasonable and adequate to [the company]’”).
 4           In determining whether a settlement is fair, reasonable, and adequate, courts “may
 5   consider a range of factors, including the strength of the plaintiffs’ case, the risk, expense,
 6   complexity, and likely duration of further litigation, the amount offered in settlement, the stage of
 7   the proceedings, the experience and views of counsel, and the reaction of class members to the
 8   proposed settlement.”2 In re Hewlett-Packard Co. S’holder Derivative Litig., 716 F. App’x 603,
 9   605 (9th Cir. 2017). “The principal factor to be considered in determining the fairness of a
10   settlement concluding a shareholders’ derivative action is the extent of the benefit to be derived
11   from the proposed settlement by the corporation, the real party in interest.” In re OSI Sys., Inc.
12   Derivative Litig., 2017 WL 5642304, at *2 (C.D. Cal. May 2, 2017); In re Atmel Corp. Derivative
13   Litig., 2010 WL 9525643, at *12 (N.D. Cal. Mar. 31, 2010) (quoting Shlensky v. Dorsey, 574
14   F.2d 131, 147 (3d Cir. 1978)). The Ninth Circuit has cautioned that “the settlement or fairness
15   hearing is not to be turned into a trial or rehearsal for trial on the merits.” Officers for Justice,
16   688 F.2d at 625.
17           Additionally, Rule 23(e)(2)3 identifies factors that courts must consider in determining
18   whether a class action settlement is “fair, reasonable, and adequate,” including whether:
19           (A)     the class representatives and class counsel have adequately represented the class;
20           (B)     the proposal was negotiated at arm’s length;
21           (C)     the relief provided for the class is adequate, taking into account:
22   2
       As the Delaware Supreme Court summarized in Polk v. Good, 507 A.2d 531, 536 (Del. 1986),
     the “facts and circumstances” to be considered by courts in assessing the overall fairness of a
23   proposed settlement include: (1) the probable validity of the claims; (2) the apparent difficulties
     in enforcing the claims through the courts; (3) the delay, expense and trouble of litigation; (4) the
24   amount of the compromise as compared with the amount of any collectible judgment; and (5) the
     views of the parties involved. The applicable factors for settlement review under Delaware law—
25   the Polk factors—are substantially similar to the Ninth Circuit’s Officers for Justice factors, and
     regardless of which factors are applied by this Court, the Settlement clearly is fair, adequate, and
26   reasonable and should be finally approved.
     3
27     In determining the standards applicable to approval of a derivative settlement, “[c]ases
     involving dismissal or compromise under Rule 23(e) of non-derivative class actions . . . [are]
28   relevant by analogy.” Lloyd v. Gupta, 2016 WL 3951652, at *4 (N.D. Cal. July 22, 2016).
                                                                           NOTICE OF MOTION AND MOTION FOR
                                                     - 11 -                  FINAL APPROVAL OF SETTLEMENT
                                                                                             3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 17 of 31



 1                  (i)     the costs, risks, and delay of trial and appeal;
 2                  (ii)    the effectiveness of any proposed method of distributing relief to the class,
                            including the method of processing class-member claims;
 3
                    (iii)   the terms of any proposed award of attorney’s fees, including timing of
 4                          payment; and
 5                  (iv)    any agreement required to be identified under Rule 23(e)(3); and
 6          (D)      the proposal treats class members equitably relative to each other.

 7          “It is the settlement taken as a whole, rather than the individual component parts, that

 8   must be examined for overall fairness, and the settlement must stand or fall in its entirety.” Staton

 9   v. Boeing Co., 327 F.3d 938, 960 (9th Cir. 2003) (quoting Hanlon, 150 F.3d at 1026). As set

10   forth below, each of these factors strongly weighs in favor of final approval of the Settlement.

11   V.     THE PROPOSED SETTLEMENT MERITS FINAL APPROVAL
12          A.      The Stage of the Proceedings and Co-Lead Plaintiffs’ and Co-Lead Counsel’s
                    Vigorous Prosecution of this Action Supports Final Approval
13

14          The Settlement is the product of vigorous prosecution of the Action by Co-Lead Plaintiffs

15   and Co-Lead Counsel and no conflicts have ever existed in this litigation. “Adequacy of

16   representation . . . requires that two questions be addressed: (a) do the named plaintiffs and their

17   counsel have any conflicts of interest with other class members and (b) will the named plaintiffs

18   and their counsel prosecute the action vigorously on behalf of the class?” In re Mego Fin. Corp.

19   Sec. Litig., 213 F.3d 454, 462 (9th Cir. 2000). In the PA Order, the Court found no evidence of a

20   conflict between either Co-Lead Plaintiffs or Co-Lead Counsel, and Wells Fargo and its

21   “similarly situated” shareholders. Dkt. 274 at 7. That has not changed.

22          Moreover, the Court found that Co-Lead Plaintiffs “possessed ‘sufficient information to

23   make an informed decision about settlement’” by virtue of “two intensive rounds of motions to

24   dismiss,” “stays of numerous related derivative actions pending in other courts,” and “extensive

25   document discovery.” Id. (citing In re Mego Fin. Corp. Sec. Litig., 213 F.3d at 459). Indeed, the

26   Settlement was reached only after over two years of fiercely-contested litigation, and after Co-

27   Lead Plaintiffs conducted substantial fact discovery, including obtaining 727,679 documents from

28   Defendants and seven non-parties comprising 3,529,385 pages, before reaching an agreement in
                                                                          NOTICE OF MOTION AND MOTION FOR
                                                    - 12 -                  FINAL APPROVAL OF SETTLEMENT
                                                                                            3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 18 of 31



 1   principle to settle the case. Dkt. 270 at 15. Co-Lead Plaintiffs also consulted with experts in
 2   corporate governance, regulatory matters, insurance coverage, and damages (Supp. Joint Decl.
 3   ¶ 94); and researched and prepared for depositions of over forty anticipated fact witnesses,
 4   including the twenty named Defendants (id. ¶ 128).
 5          In sum, by the time the Settlement was reached, each side had sufficient information to
 6   assess the strengths and weaknesses of its claims. Cicero v. DirecTV, Inc., 2010 WL 2991486, at
 7   *3 (C.D. Cal. July 27, 2010) (holding that a settlement is “presumptively fair” where, as here, the
 8   parties engage in “meaningful discovery” before settlement); Dkt. 270-3 at 3 (“While the contents
 9   of the mediation statements and arguments are confidential, they were evidently the product of
10   hard work, presented complex and novel legal arguments, and were highly adversarial”).
11          Moreover, Co-Lead Plaintiffs, the Fire and Police Pension Association of Colorado and
12   the City of Birmingham Retirement and Relief System, sophisticated institutional investors, have
13   played a very active role in supervising and participating in the litigation. Co-Lead Plaintiffs
14   regularly conferred with Co-Lead Counsel, reviewed and commented on filings, attended several
15   hearings, attended each of the seven in-person mediation sessions in San Francisco and New York
16   City, and actively participated in the settlement negotiations. See FPPA Decl. ¶ 5; Birmingham
17   Decl. ¶ 5. Furthermore, throughout the settlement-approval process, Co-Lead Plaintiffs have
18   represented Wells Fargo and shareholders’ interests by, among other things, “diligently
19   complying with the notice plan and other settlement procedures.” Hefler v. Wells Fargo & Co.,
20   No. 16-CV-05479-JST, 2018 WL 6619983, at *6 (N.D. Cal. Dec. 18, 2018) (“Hefler II”). Lieff
21   Cabraser and Saxena White are highly experienced in securities class and derivative action
22   litigation and have vigorously pursued this case on behalf of the Settlement Class. See Lieff
23   Cabraser Decl., Ex. 7 (Lieff Cabraser firm resume); Saxena White Decl., Ex. 7 (Saxena White
24   firm resume). Accordingly, this factor supports approval of the Settlement.
25          B.      The Settlement Results from Arm’s-Length Negotiations Overseen by
                    Independent, Renowned Mediators
26

27          There is a strong presumption of fairness to settlements negotiated at arm’s-length by
28   experienced counsel and with the assistance of an independent mediator. See, e.g., Hanlon v.
                                                                        NOTICE OF MOTION AND MOTION FOR
                                                   - 13 -                 FINAL APPROVAL OF SETTLEMENT
                                                                                          3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 19 of 31



 1   Chrysler Corp., 150 F.3d 1011, 1029 (9th Cir. 1998); In re MRV Commc’ns Derivative Litig.,
 2   2013 WL 2897874, at *2 (C.D. Cal. June 6, 2013) (“‘The involvement of experienced [] counsel
 3   and the fact that the settlement agreement was reached in arm’s length negotiations, after relevant
 4   discovery ha[s] taken place create a presumption that the agreement is fair.’” (citation omitted)).
 5          Here, as detailed above, the Settlement was only reached after extensive motion practice,
 6   the production and review of hundreds of thousands of pages of documents, and lengthy and
 7   protracted negotiations over the course of several months. All counsel possessed a firm
 8   understanding of the strengths and weaknesses of their respective claims and defenses. The
 9   Settlement came about after seven in-person mediation sessions under the auspices of
10   experienced and respected neutral mediators. During the sessions, the Parties made extremely
11   detailed presentations regarding their respective positions on the merits of the claims, as well on
12   damages, and experts for both sides also participated in and made presentations at these sessions.
13   The final settlement negotiations included two rounds of written submissions and four days of
14   mediation with Judge Weinstein and Mr. Melnick, culminating in the mediator’s proposal being
15   submitted to the Parties on December 5, 2018, and accepted in principle by the Parties on
16   December 12, 2018. See Dkt. 270-3 at 6 (“I view the Settlement [] as an excellent compromise
17   and resolution of a hard-fought case that presents many risks to both sides. I believe the
18   Settlement represented the highest settlement amount and most favorable terms that Co-Lead
19   Plaintiffs could have achieved at that time”).
20          Accordingly, the advanced posture of this case, and the deliberative nature of the
21   negotiations evidence a fair process involving good-faith arm’s-length bargaining. See, e.g.,
22   Hefler v. Wells Fargo & Co., 2018 WL 4207245, at *9 (N.D. Cal. Sept. 4, 2018) (“Hefler I”)
23   (“[I]n light of the fact that the Settlement was reached after the parties engaged in motion practice
24   and participated in multiple days of formal mediation, the Court concludes that the negotiations
25   and agreement were non-collusive.”); HCL Partners Ltd. P’ship v. Leap Wireless Int’l, Inc., 2010
26   WL 4027632, at *2 (S.D. Cal. Oct. 14, 2010) (“Counsel for the parties participated in arm’s
27   length negotiations for several months before reaching an agreement. All parties are represented
28   by competent, experienced litigators, and the active involvement of the Honorable Weinstein
                                                                        NOTICE OF MOTION AND MOTION FOR
                                                      - 14 -              FINAL APPROVAL OF SETTLEMENT
                                                                                          3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 20 of 31



 1   (Ret.) as a mediator . . . weighs considerably in favor of concluding this is not a collusive
 2   settlement”).
 3          C.       The Settlement Weighs the Strength of Co-Lead Plaintiffs’ Claims with the
                     Substantial Risks of Continuing Litigation
 4

 5          Consistent with Rule 23’s instruction to consider “the costs, risks, and delay of trial and
 6   appeal,” Fed. R. Civ. P. 23(e)(2)(C)(i), courts in this Circuit evaluate “the strength of the
 7   plaintiffs’ case; the risk, expense, complexity, and likely duration of further litigation.” Hefler II,
 8   2018 WL 6619983, at *7 (citing Hanlon, 150 F.3d at 1026).
 9          The strength of Plaintiffs’ claims. Co-Lead Plaintiffs have secured a historic settlement of
10   this derivative Action, and the substantial amount of the Settlement reflects that Plaintiffs’ claims
11   in this case were strong. Indeed, this Court recognized the strength of Plaintiffs’ allegations
12   through its Demand Futility Order and 12(b)(6) Order, when it determined that the facts as pled
13   gave rise to cognizable claims and supported Co-Lead Plaintiffs’ standing to pursue these claims
14   on the Company’s behalf. Given the evidentiary record developed by Co-Lead Plaintiffs’
15   vigorous prosecution of the litigation, Plaintiffs were well-positioned to continue litigating this
16   case through trial. However, as the Court noted in its PA Order, “[w]hile Plaintiffs have survived
17   motions to dismiss on the threshold issue of demand futility [] and on their ability to state a claim
18   [], significant obstacles remain to proving their case and prevailing at trial.” See Dkt. 274 at 8; In
19   re Heritage Bond Litig., 2005 WL 1594403, at *7 (C.D. Cal. June 10, 2005) (“[I]t is known from
20   past experience that no matter how confident one may be of the outcome of litigation, such
21   confidence is often misplaced”); Dkt. 270-3 at 3 (“Counsel for the Parties presented significant
22   arguments regarding their clients’ respective positions, and it was apparent that each side faced
23   risks in proceeding with the case.”). Despite Plaintiffs’ confidence in their claims, the risks of
24   continued litigation were particularly acute.
25          Significant and costly procedural hurdles remained. This Action was challenging given
26   the complicated facts and law at issue in the litigation. Based on the volume of evidence obtained
27   and reviewed, the complexity of the issues involved, and the tenacity of Defendants and their
28   counsel, Co-Lead Plaintiffs reasonably expected that the continued prosecution of the Action
                                                                          NOTICE OF MOTION AND MOTION FOR
                                                     - 15 -                 FINAL APPROVAL OF SETTLEMENT
                                                                                            3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 21 of 31



 1   through the completion of discovery, summary judgment, and trial would have involved
 2   substantial additional work and expense by counsel and this Court, with an uncertain outcome.
 3   Specifically, Co-Lead Plaintiffs would need to complete fact and expert discovery, including
 4   taking depositions of Wells Fargo employees, the Individual Defendants, and other fact witnesses,
 5   and preparing and exchanging expert reports on various issues, including damages. Co-Lead
 6   Plaintiffs would also need to brief the inevitable summary judgment and Daubert motions and
 7   other pre-trial motions. Adverse rulings on a host of issues could have placed the viability of
 8   Plaintiffs’ claims in jeopardy.
 9          Liability was far from assured. A trial would have been difficult and expensive, requiring
10   extensive factual and expert testimony to prove the elements of Plaintiffs’ claims. In order to
11   prevail on Plaintiffs’ core Caremark breach of fiduciary duty claim at trial, Plaintiffs would bear
12   the burden of establishing that Defendants (i) had actual or constructive knowledge of the
13   misconduct, and (ii) failed to act in the face of a known duty to act, thereby demonstrating
14   conscious disregard for their responsibilities. Rosenbloom v. Pyott, 765 F.3d 1137, 1151 (9th Cir.
15   2014); Stone v. Ritter, 911 A.2d 362, 368-69 (Del. 2006). Defendants would have argued that,
16   contrary to an intentional dereliction of their fiduciary duties to Wells Fargo that allowed the
17   Improper Sales Practices to occur, the Board in fact took numerous steps to expand internal
18   controls, encourage management to prevent sales practice violations, and address the Improper
19   Sales Practices throughout the Relevant Period. For example:
20      •   In 2011, the Board created the Sales and Service Conduct Oversight Team to detect and
            root out sales practice violations, and formed the Sales Quality Project Group to improve
21          training and monitor sales quality issues;
22      •   In 2013, the Board implemented Quality of Sales Report Cards in 2013 to measure and
            ensure compliance with proper sales practices and prevent violations;
23
        •   In 2013, the Board engaged McKinsey & Co. to analyze and improve Wells Fargo’s risk
24          function and organization, including increased funding and staffing, which the Board and
            management worked cooperatively to implement;
25
        •   In 2013, the Board began a proactive analysis into “simulated funding”—the creation and
26          funding of unauthorized accounts—to identify and address improper sales practices;
27      •   In 2013, the Board created a multi-department, cross-functional team of representatives
            tasked with overseeing, improving and preventing retail banking sales practices issues;
28
                                                                         NOTICE OF MOTION AND MOTION FOR
                                                    - 16 -                 FINAL APPROVAL OF SETTLEMENT
                                                                                           3:16-CV-05541-JST
         Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 22 of 31



 1         •   In 2014, the Board received reports from management indicating that sales practices
               issues were being scrutinized and that they were decreasing;
 2
           •   In 2014, management held town hall meetings instructing team members to report any
 3             alleged sales misconduct to Wells Fargo’s ethics line;
 4         •   In 2015, the Board and the Officer Defendants approved two separate third-party
               consultant reviews: one by PwC focused on consumer harm, and another by Covington &
 5             Burlington LLP and Accenture to assess training, compensation and sales practices; and
 6         •   In 2015 and 2016, several additional actions and reports purportedly indicating that the
               sales issues were being addressed, including the establishment of the Sales Practices
 7             Oversight Unit within Corporate Risk and other corporate measures.
 8
     Defendants would not doubt have pointed to these and other affirmative steps taken by the Board
 9
     and Officers as evidence that they could not have consciously disregarded their duties, and thus
10
     Plaintiffs Caremark claim must fail. While Co-Lead Plaintiffs would have vigorously disputed
11
     that claim using evidence uncovered in discovery, they also recognized that those efforts and
12
     these measures may well have resonated with a jury at trial. For these and other reasons, “the
13
     odds of winning [a] derivative lawsuit [are] extremely small” and “rarely successful.” In re Pac.
14
     Enters. Sec. Litig., 47 F.3d at 378.4 Indeed, counsel has not identified a single Caremark claim
15
     that has been successfully tried before a finder of fact in a shareholder derivative action.
16
               Damages would have been contested. Moreover, even if Co-Lead Plaintiffs successfully
17
     established liability, the Parties’ assessments of damages would be hotly contested and would
18
     primarily entail a “battle of the experts.” As noted in Co-Lead Plaintiffs’ supplemental brief in
19
     support of preliminary approval, Co-Lead Plaintiffs would have sought $1.1 billion in out-of-
20
     pocket damages, which includes $529 million in civil and regulatory fines, penalties, and
21
     payments; $443 million in investigation and litigation costs; and $138 million in remediation
22
     efforts. Dkt. 272. Plaintiffs would have been put to the task of demonstrating those out-of-pocket
23
     damages were proximately caused by Defendants’ breach of their fiduciary duties—that is, their
24
     failure to act—rather than some other cause. Wells Fargo also claimed that most if not all of
25

26
     4
27    See also Maher v. Zapata Corp., 714 F.2d 436, 455 (5th Cir. 1983) (“Settlements of shareholder
     derivative actions are particularly favored because such litigation is ‘notoriously difficult and
28   unpredictable.’”) (quoting Schimmel v. Goldman, 57 F.R.D. 481, 487 (S.D.N.Y. 1973)).
                                                                          NOTICE OF MOTION AND MOTION FOR
                                                     - 17 -                 FINAL APPROVAL OF SETTLEMENT
                                                                                            3:16-CV-05541-JST
         Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 23 of 31



 1   these expenses were part of the Bank’s ongoing course of business operations, and therefore not
 2   cognizable damages.
 3           Co-Lead Plaintiffs also faced hurdles with respect to demonstrating lost income damages.
 4   Co-Lead Plaintiffs estimated that the Company suffered “lost income” of between $1.4 billion
 5   and $2.4 billion; however, Defendants disputed that Wells Fargo suffered any harm as a result of
 6   the alleged wrongdoing, based in part on the fact that Wells Fargo continued to report substantial
 7   profits even after the September 2016 disclosure of wrongdoing.5 Indeed, to the extent that Wells
 8   Fargo did lose income, Co-Lead Plaintiffs would have faced significant challenges establishing
 9   that Wells Fargo lost business specifically due to the Improper Sales Practices, as opposed to
10   general market effects; the conduct of employees independent of any wrongful act or omission by
11   Defendants; or the financial effects of other alleged wrongdoing. Of course, how a jury might
12   assess these categories of damages is among the uncertainties of trial that weighs in favor of
13   approving settlement. See Basaraba v. Greenberg, 2014 WL 12591677, at *3 (C.D. Cal. Nov. 10,
14   2014) (“Juries can be very unpredictable in their reactions to expert testimony and theories.”).
15   There was a serious risk that even after establishing liability, Co-Lead Plaintiffs might well have
16   obtained a damages award from the jury of much less than the Settlement, and perhaps nothing at
17   all.
18           Success at trial may have resulted in an inferior outcome. Even if Co-Lead Plaintiffs were
19   successful at trial, they would have faced challenges collecting judgment against certain
20   Defendants. Several of the Officer Defendants have had their compensation returned to the
21   Company through the Clawbacks, as well as other compensation forfeitures and reductions
22   implemented in the wake of the Improper Sales Practices. These remediation efforts totaled $180
23   million.6 A jury could have easily found a large monetary judgment against the Defendants
24   inappropriate in light of the money already forfeited or clawed back from these defendants.
25   5
       Indeed, for the full year 2017, Wells Fargo reported $22.183 billion in net income, slightly more
26   than the $21.938 billion the Bank reported in 2016. See News Release, Wells Fargo & Co. (Jan.
     12, 2018), https://www08.wellsfargomedia.com/assets/pdf/about/investor-
27   relations/earnings/fourth-quarter-2017-earnings.pdf.
     6
       See “Wells Fargo – Transforming for the Future,” at 12 (March 2019),
28   https://www08.wellsfargomedia.com/assets/pdf/about/investor-relations/presentations/2019/
                                                                       Footnote continued on next page
                                                                        NOTICE OF MOTION AND MOTION FOR
                                                   - 18 -                 FINAL APPROVAL OF SETTLEMENT
                                                                                          3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 24 of 31



 1           Even a jury verdict and damages award of $240 million—the same exact cash value of
 2   this Settlement—would not guarantee cash recovery of $240 million to the Company.
 3   Defendants and their insurers would undoubtedly appeal that verdict, and the appellate process
 4   could be expected to last for years with no assurance of a sustained favorable outcome for Wells
 5   Fargo. The Company’s recovery would also be threatened through collateral litigation with
 6   Defendants’ insurers seeking to avoid payment from the primary source of cash funds, the D&O
 7   insurance tower. See In re Galena Biopharma, Inc. Derivative Litig., 2016 WL 10840600, at *2
 8   (D. Or. June 24, 2016) (noting that the individual defendants’ “insurers dispute coverage and if
 9   the Action does not settle and continues to be litigated, there is a risk that insurance coverage will
10   be denied and an additional insurance coverage lawsuit may ensue”).
11           Lastly, as the Court noted in the PA Order, continued litigation would have deprived the
12   Company of a valuable opportunity to move past the scandal, which provides additional support
13   for the Settlement. PA Order at 9. Co-Lead Plaintiffs were motivated to achieve meaningful and
14   lasting results for Wells Fargo while, at the same time, putting the Company in the best possible
15   position going forward. Thus, this factor strongly weighs in favor of final approval.
16           D.      The Historic Settlement Amount Confers Substantial Benefit to Wells Fargo
                     and its Shareholders
17

18           The Settlement provides precedent-setting benefits to the Company and its shareholders.
19   The Settlement provides that Wells Fargo will receive $240 million in cash, paid by insurers on
20   behalf of the Settling Defendants. The merits of the cash recovery alone are remarkable,
21   representing the second-largest cash settlement of a derivative action in history, the largest
22   insurer-funded payment ever by over $100 million, and by far the largest overall cash recovery in
23   a Caremark claim case ever. See Dkt. 270 at 22-23. This substantial amount reflects the fact that
24   Defendants understood that Co-Lead Plaintiffs and Co-Lead Counsel were determined and
25   willing to take these claims to trial.
26

27   Footnote continued from previous page
     proxy-presentation.pdf (noting $180 million in Executive Accountability Actions Taken by
28   [Wells Fargo’s] Board and the [Human Resources Committee]).
                                                                         NOTICE OF MOTION AND MOTION FOR
                                                    - 19 -                 FINAL APPROVAL OF SETTLEMENT
                                                                                           3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 25 of 31



 1          Beyond the monetary recovery, the proposed Settlement includes $122.5 million in
 2   Clawbacks, which Wells Fargo acknowledges conferred a remedial value of $60 million to the
 3   Company, and which represent an enduring deterrent against future misconduct. See Dkt. 270-1,
 4   Ex. B. Similarly, the Reforms, which Wells Fargo values at $20 million, mark a departure from
 5   the problems of the past and signal that the Company is effectively turning a new page and is
 6   dedicated to preventing and investigating sales and related conduct issues, and promoting more
 7   active monitoring of Company culture. See Dkt. 270-1, Ex. A. The Reforms are not only
 8   designed to address the allegations in the Action, but also to strengthen and enhance compliance,
 9   as well as oversight of compliance, in the highly regulated banking industry. These Reforms also
10   augment the functionality and accountability of the Board and its various governing committees.
11   See Dkt. 270-3 at 4-5 (Judge Weinstein stating that “the Corporate Governance Reforms
12   enhanced oversight of conduct and compliance risk, changed the compensation incentives for
13   employees of the Company, and updated Board-level reporting structures”); see also Dkt. 270-4
14   at 2-3 (“the Corporate Governance Reforms represent a major step forward for Wells Fargo’s
15   overall corporate governance that. . . helps to protect the public and customers from future abuse
16   and wrongdoing”). These Reforms will materially improve the Company’s corporate governance,
17   and thus its financial prospects, for years to come. See Gordon Decl. ¶ 38 (“The compliance
18   failure reflected in the Improper Sales Practices was enormously costly for Wells Fargo and its
19   shareholders. . . For this reason it is my opinion that the Reforms will deliver substantial value
20   for Wells Fargo and its shareholders and that Co-Lead Plaintiffs’ efforts in promoting these
21   reforms have thus created substantial value for Wells Fargo and its shareholders.”).
22          As Defendants explicitly acknowledge, this litigation was a significant factor that the
23   Board took into account in determining to adopt the Clawbacks and the Reforms. See In re
24   Hewlett-Packard Co. S’holder Derivative Litig., 716 F. App’x at 607 (“The district court found
25   that this litigation at least ‘in part’ caused the governance reforms that HP adopted . . . HP
26   acknowledged that the lawsuits were a contributing factor to the reforms”). Co-Lead Plaintiffs’
27   efforts were a direct catalyst for many of these initiatives; indeed, Wells Fargo decided to
28   implement these reforms in response to Co-Lead Plaintiffs’ proposals during the pendency of
                                                                         NOTICE OF MOTION AND MOTION FOR
                                                    - 20 -                 FINAL APPROVAL OF SETTLEMENT
                                                                                           3:16-CV-05541-JST
         Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 26 of 31



 1   Settlement negotiations. The Ninth Circuit has held that there is a “presumption that there is a
 2   causal relationship between” a timely filed lawsuit and a subsequently enacted reform or benefit.
 3   Id. (citing Alaska Elec. Pension Fund v. Brown, 941 A.2d 1011, 1015 (Del. 2007)). And
 4   “benefits to a corporation that are ‘causally related to the [derivative] lawsuit’ may serve as valid
 5   consideration for approval of a settlement.” Id. (citing Polk, 507 A.2d at 538).
 6           The fact that the Reforms provided by the Settlement directly target the organizational and
 7   corporate compliance failures alleged in the Action strongly militates in favor of approval. See
 8   Sved v. Chadwick, 783 F. Supp. 2d 851, 866 (N.D. Tex. 2009) (approving derivative litigation
 9   settlement because it “offers tangible, long-term remedial measures that are specifically designed
10   to avoid the alleged missteps in [the company’s] past and protect shareholders as the company
11   moves forward”); Mohammed v. Ells, 2014 WL 4212687, at *3 (D. Colo. Aug. 26, 2014) (finding
12   settlement fair and adequate where “the corporate governance reforms provided for as part of the
13   settlement are specifically and appropriately designed to prevent the recurrence of the alleged
14   misconduct that formed the basis for this action”). Corporate governance reforms that “serve to
15   prevent and protect [the company] from the reoccurrence of” alleged wrongdoing confer a
16   substantial benefit, warranting settlement approval. United Nat’l Ret. Fund v. Watts, 2005 WL
17   2877899, at *5 (D.N.J. Oct. 28, 2005).7 Indeed, “[a]s corporate debacles such as Enron, Tyco and
18   WorldCom demonstrate, strong corporate governance is fundamental to the economic well-being
19   and success of a corporation,” and “‘[c]ourts have recognized that corporate governance reforms
20   such as those achieved here provide valuable benefits to public companies.’” NVIDIA, 2008 WL
21   5382544, at *3.
22           Finally, the Settlement reflects a recovery of between 9.1 and 29.1 percent of the total
23   potential damages. See Dkt. 272 at 2. That the Settlement “is higher than recoveries achieved in
24   other…actions of similar size (over $1 billion in estimated damages), which settled for median
25   7
       In recognition of the fact that Wells Fargo was addressing other factors beyond the Action
26   during the implementation of the Clawbacks and the Reforms—including regulatory
     investigations, other shareholder actions and public scrutiny—as well as the inherent difficulty in
27   quantifying the value of the Reforms, the Parties valued these non-monetary benefits at $80
     million. ECF No. 270-1 at 9. This valuation is supported by Wells Fargo, the Individual
28   Defendants, Judge Weinstein and Professor Santoro. See ECF Nos. 270-1, 270-3, 270-4.
                                                                         NOTICE OF MOTION AND MOTION FOR
                                                    - 21 -                 FINAL APPROVAL OF SETTLEMENT
                                                                                           3:16-CV-05541-JST
         Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 27 of 31



 1   recoveries of 2.5 percent between 2008 and 2016, and 3 percent in 2017” weighs “in favor of
 2   approval.” Hefler II, 2018 WL 6619983, at *8.8 Indeed, the $240 million cash recovery alone
 3   equates to approximately 21.8 percent of the $1.1 billion in out-of-pocket damages to the
 4   Company, and between 6.9 and 9.6 percent of the $2.5 billion to $3.5 billion total maximum
 5   damages, inclusive of the more speculative loss of income category of damages. See Dkt. 272 at
 6   4; Dkt. 274 at 11 (noting “the particular difficulties of establishing the larger category of lost
 7   income damages”).9 The Settlement is exceptional by any measure.
 8           E.     The Experience and Views of Lead Counsel Weigh in Favor of Granting Final
                    Approval
 9

10           The Court also considers “the experience and views of counsel.” Hanlon, 150 F.3d at
11   1026. As this Court has stated, “[t]hat counsel advocate in favor of this Settlement weighs in
12   favor of its approval.” Hefler II, 2018 WL 6619983, at *9; see also MRV Commc’ns, 2013 WL
13   2897874, at *5 (“‘Great weight’ is accorded to the recommendation of counsel, who are most
14   closely acquainted with the facts of the underlying litigation.”). Here, experienced counsel,
15   operating at arm’s length, have weighed all of the foregoing factors and endorse the proposed
16   Settlement. Counsel for Co-Lead Plaintiffs are among the nation’s leading complex securities
17   litigation firms, each with extensive experience in litigating complex actions such as this one. See
18

19
     8
       See also Stefan Boettrich & Svetlana Starykh, NERA Economic Consulting, Recent Trends in
20   Securities Class Action Litigation: 2018 Full-Year Review, 35 fig. 27 (2019) (finding the median
     ratio of settlement value to investor losses was 1.2 percent for investor losses of $1.000–$4.999
21   billion); Laarni T. Bulan et al., Cornerstone Research, Securities Class Action Settlements, 2018
     Review & Analysis, 6 fig. 5 (2019) (finding that in cases with “simplified tiered damages” of over
22   $1 billion, the median settlement value was 2.0 percent of the “simplified tiered damages” for
     2018 settlements).
     9
23     While Plaintiffs have analogized the monetary component to comparable securities class action
     settlements, this is only because settlements of this magnitude in the derivative context are
24   virtually unprecedented. Indeed, the vast majority of derivative cases settle for little to no cash,
     and in the history of derivative litigation, fewer than ten cases have settled for $100 million or
25   more—and most of this small sub-set of cases did not include Caremark claims, but were actions
     contesting a merger or acquisition. See, e.g., “Largest Derivative Lawsuit Settlements,” The
26   D&O Diary, https://www.dandodiary.com/2014/12/articles/shareholders-derivative-
     litigation/largest-derivative-lawsuit-settlements/ (last updated March 3, 2019). This fact reflects
27   the extraordinary difficulties that Co-Lead Plaintiffs faced in seeking to establish substantial
     monetary liability on behalf of a corporation against its outside directors for alleged breaches of
28   fiduciary duty.
                                                                          NOTICE OF MOTION AND MOTION FOR
                                                     - 22 -                 FINAL APPROVAL OF SETTLEMENT
                                                                                            3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 28 of 31



 1   Dkt. 34-3, 34-4.10 Together, the collective experience and judgment of Co-Lead Counsel
 2   supports approval of the Settlement. See Stewart v. Applied Materials, Inc., 2017 WL 3670711,
 3   at *6 (N.D. Cal. Aug. 25, 2017) (“finding class counsel’s recommendation in favor of settlement
 4   presumptively reasonable because counsel demonstrated knowledge about the case and securities
 5   litigation in general”).
 6           Similarly, Wells Fargo is represented by Sullivan & Cromwell LLP. The Director
 7   Defendants are represented by Shearman & Sterling LLP. The Officer Defendants are
 8   individually represented by Goodwin Procter LLP, Clarence Dyer & Cohen LLP, Ramsey &
 9   Ehrlich LLP, Skaggs Faucette LLP, and Arguedas, Cassman & Headley, LLP. These defense
10   firms are among the most prestigious in the country, and the individual lawyers for all Defendants
11   involved have many years of experience representing defendants in complex securities and
12   derivative litigation. The Settlement was reached only after all counsel had conducted a
13   substantial investigation, discovery and protracted settlement negotiations; considered the relative
14   strengths and weaknesses of their respective cases; and concluded that the Settlement is a fair and
15   reasonable result, recommending its approval.
16           F.      After A Robust Court-Approved Notice Plan, Wells Fargo Shareholders
                     Overwhelmingly Favor Final Approval of the Settlement
17

18           Pursuant to the terms of the May 14, 2019 PA Order, Wells Fargo published a copy of the
19   Notice in several major newspapers and filed a Form 8-K with the SEC on May 20, 2019. Notice
20   was also published via a national newswire service, on Wells Fargo’s website, and on an
21   additional website created specifically for the purpose of providing notice to shareholders. The
22   contents of the Notice were also approved by the Court and contained detailed descriptions of the
     10
23     See also In re Volkswagen “Clean Diesel” Mkt’g, Sales Practices & Prods. Liab. Litig., No.
     3:15-md-02672-CRB (N.D. Cal.) (Lieff Cabraser, as lead counsel, obtained a series of class
24   action settlements totaling over $11 billion); In re Broadcom Corp. Derivative Litig., No. C-06-
     3252 R (CWx) (C.D. Cal.), (in a shareholder derivative action and the largest stock options
25   backdating case in the country, Lieff Cabraser achieved settlements totaling $197.5 million); In re
     Wilmington Tr. Sec. Litig., Master File No. 10-cv-00990-ER (D. Del.) (Saxena White as co-lead
26   counsel achieved $210 million settlement representing a recovery of nearly 40% of maximum
     recoverable damages, ranking among the top-ten securities fraud settlements in the Third Circuit);
27   In re Bank of Am. Corp. Sec., Derivative & ERISA Litig., No. 09-md-2058 (S.D.N.Y.) (Saxena
     White recovered $62.5 million for the company and its shareholders, along with fundamental,
28   board-level corporate governance reforms).
                                                                        NOTICE OF MOTION AND MOTION FOR
                                                   - 23 -                 FINAL APPROVAL OF SETTLEMENT
                                                                                          3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 29 of 31



 1   history of the Action and proposed Settlement, and the claims that will be released if the proposed
 2   Settlement is approved. Notice was also posted on the websites of Lieff Cabraser and Saxena
 3   White.
 4            The Notice advised shareholders of the July 11, 2019 deadline to file objections.11 Co-
 5   Lead Counsel have not received any objections to the Settlement. See Petterson Decl. ¶ 5. “[T]he
 6   absence of a large number of objections to a…settlement raises a strong presumption that the
 7   terms of a proposed class settlement action are favorable. . .” Hefler II, 2018 WL 6619983, at *9.
 8   Even a small number of objections in the face of overwhelming support is convincing evidence of
 9   a proposed settlement’s fairness and adequacy—particularly here, where the vast majority of
10   shareholders are sophisticated institutional investors with the resources to object to a settlement if
11   they so chose. See id. (“[T]hat not one sophisticated institutional investor objected to the
12   Proposed Settlement is indicia of its fairness.”); OSI Sys., 2017 WL 5642304, at *4 (approving a
13   derivative settlement in part because “the lack of objection” created a strong presumption that the
14   terms of a proposed settlement were fair).12
15                                             CONCLUSION
16            The Settlement represents an outstanding result for Wells Fargo and its shareholders.
17   Based on all of the foregoing considerations, Co-Lead Plaintiffs respectfully request that the
18   Court grant final approval of the Settlement as fair, reasonable, and adequate.
19

20

21

22

23

24
     11
25      To the extent that any shareholder submits an objection to any aspect of the Settlement, Co-
     Lead Plaintiffs will address such objection in their reply brief in further support of final approval
26   of the Settlement, which is due to be filed on July 25, 2019.
     12
        As detailed in the accompanying Motion for Award of Attorneys’ Fees and Reimbursements to
27   Co-Lead Plaintiffs (“Fee Motion”), incorporated by reference herein, Co-Lead Counsel’s request
     for an award of attorney’s fees and Co-Lead Plaintiffs’ requested Reimbursement Awards are fair
28   and reasonable and fully supported by all factors considered by Courts in the Ninth Circuit.
                                                                         NOTICE OF MOTION AND MOTION FOR
                                                    - 24 -                 FINAL APPROVAL OF SETTLEMENT
                                                                                           3:16-CV-05541-JST
      Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 30 of 31



 1   Dated: June 27, 2019               LIEFF CABRASER HEIMANN &
                                        BERNSTEIN, LLP
 2
                                        By: /s/ Richard M. Heimann
 3                                      Richard M. Heimann (063607)
 4                                      rheimann@lchb.com
                                        Katherine C. Lubin (259826)
 5                                      kbenson@lchb.com
                                        Michael K. Sheen (288284)
 6                                      msheen@lchb.com
                                        275 Battery Street, 29th Floor
 7                                      San Francisco, CA 94111-3339
 8                                      Telephone: (415) 956-1000
                                        Facsimile: (415) 956-1008
 9
                                        Steven E. Fineman (140335)
10                                      sfineman@lchb.com
                                        Daniel P. Chiplock (Pro hac vice)
11
                                        dchiplock@lchb.com
12                                      Nicholas Diamand (Pro hac vice)
                                        ndiamand@lchb.com
13                                      Michael J. Miarmi (Pro hac vice)
                                        mmiarmi@lchb.com
14                                      Sean A. Petterson (Pro hac vice)
                                        spetterson@lchb.com
15
                                        250 Hudson Street, 8th Floor
16                                      New York, NY 10013-1413
                                        Telephone: (212) 355-9500
17                                      Facsimile: (212) 355-9592
18                                      Attorneys for Co-Lead Plaintiff Fire & Police
                                        Pension Association of Colorado and Co-Lead
19
                                        Counsel
20

21

22

23

24

25

26

27

28
                                                            NOTICE OF MOTION AND MOTION FOR
                                        - 25 -                FINAL APPROVAL OF SETTLEMENT
                                                                              3:16-CV-05541-JST
     Case 3:16-cv-05541-JST Document 276 Filed 06/27/19 Page 31 of 31



 1                                     SAXENA WHITE P.A.
 2                                     Maya Saxena (Pro hac vice)
 3                                     msaxena@saxenawhite.com
                                       Joseph E. White, III (Pro hac vice)
 4                                     jwhite@saxenawhite.com
                                       Lester R. Hooker (241590)
 5                                     lhooker@saxenawhite.com
                                       Adam D. Warden (Pro hac vice)
 6                                     awarden@saxenawhite.com
 7                                     Dianne M. Pitre (286199)
                                       dpitre@saxenawhite.com
 8                                     150 East Palmetto Park Road, Suite 600
                                       Boca Raton, FL 33432
 9                                     Telephone: (561) 394-3399
                                       Facsimile: (561) 394-3382
10

11                                     Steven B. Singer (Pro hac vice)
                                       ssinger@saxenawhite.com
12                                     Kyla Grant (Pro hac vice)
                                       kgrant@saxenawhite.com
13                                     Sara DiLeo (Pro hac vice)
                                       sdileo@saxenawhite.com
14
                                       10 Bank Street, 8th Floor
15                                     White Plains, NY 10606
                                       Telephone: (914) 437-8551
16                                     Facsimile: (888) 631-3611
17                                     Attorneys for Co-Lead Plaintiff The City of
                                       Birmingham and Co-Lead Counsel
18

19

20

21

22

23

24

25

26

27

28
                                                           NOTICE OF MOTION AND MOTION FOR
                                       - 26 -                FINAL APPROVAL OF SETTLEMENT
                                                                             3:16-CV-05541-JST
